Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2010/0328330 (Watanabe).

With respect to claims 1, 8, and 13, Watanabe (US 2010/0328330) teaches memory controller comprising: a flash translation layer (mapping unit) configured to translate a logical block address received from a host into a physical block address, wherein the flash translation layer determines an addressing unit for column addresses included in the physical block address based on a request received from the host (the memory controller generating an addresses to select the memory space in a unit area corresponding to internal decode unit) [Par. 0125; Par. 0132-0134]; and a command controller (access controller) configured to generate a command representing the addressing unit based on the request (memory controller having an access request REQ supplied for generating a command COM and an address ADD corresponding to the access request) [Par. 0111-0113; Par. 0125; Par. 0128], wherein the column addresses specifying column lines of memory cells are addressed in a unit of one or more bytes, and wherein the addressing unit indicates a unit of bytes in which the column addresses are decoded (the memory controller performing active operation selecting memory unit areas specified by the column addresses wherein the memory unit areas corresponding to the column addresses respectively include multiple byte areas (data units) [Par. 0073-0074; Par. 0054-0059; Par. 0103-0104].

With respect to claim 2, Watanabe teaches the memory controller	, wherein, when the request is one of a program request, a read request, and an erase request, the flash translation layer translates the logical block address into the physical block address by changing the addressing unit for at least one column address included in the physical block address (word line within a certain bank selected by the combination of a bank address and a row address and column address) [Par. 0047-0050; Par. 0059-0060].

With respect to claim 3, Watanabe teaches the memory controller, wherein the flash translation layer translates the logical block address into the physical block address by increasing the addressing unit of a column address among the column addresses included in the physical block address (access controller for generating an address and a command  corresponding to the access requests based on the memory map) [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 4, Watanabe teaches the memory controller, wherein the flash translation layer translates the logical block address into the physical block address by maintaining an addressing unit of a row address among a plurality of addresses included in the physical block address (access controller to use row address and column address to calculate an address to access and issue a memory address) [Par. 0125-0128; Par. 0132].

With respect to claim 5, Watanabe teaches the memory controller, wherein the flash translation layer addresses the row address by increasing a bit number representing a word line (activating selected word line within a selected bank; reading out a data stored in a memory cell into a bit line) [Par. 0047; Par. 0051].

With respect to claim 6, Watanabe teaches the memory controller wherein the flash translation layer: outputs a column address among a plurality of addresses included in the physical block address during one period, and outputs a row address among the plurality of addresses included in the physical block address during four periods (in response to read command supplied along with column address CA, performing read operation to read the data from the selected bit line from arbitrary byte area) [Par. 0051-0054].

With respect to claim 7, Watanabe teaches the memory controller, wherein, when the request is one of a program request, a read request, and an erase request, the command controller generates a command representing that the addressing unit for the column addresses included in the physical block address has been changed (in response to read command supplied along with column address CA, performing read operation to read the data from the selected bit line from arbitrary byte area) [Par. 0051-0054].

With respect to claim 9, Watanabe teaches the memory controller, wherein the memory device, wherein: when the command is one of a program command, a read command, and an erase command, the addressing unit for the column address is a first unit, and when the command represents that the column address has been addressed in the first unit, the control logic outputs the selection signal for controlling the column address to be decoded in the first unit [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 10, Watanabe teaches the memory controller, wherein: when the command is a command except the program command, the read command, and the erase command, the addressing unit for the column address is a second unit, and the second unit is smaller than the first unit [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 11, Watanabe teaches the memory controller, wherein when the command represents that the column address has been addressed in the second unit, the control logic outputs the selection signal to control the column address to be decoded in the second unit [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 12, Watanabe teaches the memory controller, wherein the column decoder decodes the column address based on the selection signal and outputs a column address signal indicating that the column address is a column address of the first unit or the second unit [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].


With respect to claim 14, Watanabe teaches the storage device wherein, when the request is one of a program request, a read request, and an erase request, the memory controller translates the logical block address into the physical block address by changing an addressing unit of at least one of the plurality of addresses in the physical block address [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 15, Watanabe teaches the storage device, wherein the memory controller translates the logical block address into the physical block address by increasing an addressing unit of a column address among the plurality of addresses in the physical block address [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 16, Watanabe teaches the storage device, wherein the memory controller translates the logical block address into the physical block address by maintaining an addressing unit of a row address among the plurality of addresses in the physical block address [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 17, Watanabe teaches the storage device, wherein the memory controller addresses the row address by increasing a bit number representing a word line [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 18, Watanabe teaches the storage device, wherein the memory controller outputs a column address among the plurality of addresses in the physical block address during one period, and outputs a row address among the addresses in the physical block address during four periods [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

With respect to claim 19, Watanabe teaches the storage device, wherein: when the command is one of a program command, a read command, and an erase command, an addressing unit of a column address among the plurality of addresses in the physical block address is a first unit, and when the command represents that the column address has been addressed in the first unit, the selection signal is a set value [Par. 0047-0050; Par. 0059-0060; Par. 0110-0112].

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Y. Feng, D. Feng, W. Tong, J. Liu and S. Li, "Multiple Subpage Writing FTL in MLC by Exploiting Dual Mode Operations," in IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, vol. 39, no. 3, pp. 599-612, March 2020.
Kumar, J. Ardeshana and S. Jagtap, "Design & verification of ONFI complient high performance NAND flash controller," 2016 IEEE International Conference on Recent Trends in Electronics, Information & Communication Technology (RTEICT), 2016, pp. 942-945.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136